Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1. Claims 1-20  are pending. 

2. Applicant’s election without traverse of  Group I, claims 1-19  in the reply filed on 09/22/21 is acknowledged.

3. Claim 20 is withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-19 read on an adoptive transfer procedure comprising administering CD3-CD56+ NK cells  are under consideration in the instant application.


4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.  Claims 1, 4, 5-7, 12-19n are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by  US Patent 9585914 or US Patent Application 20210228632 or US Patent 11118165 as is evidence from the instant Specification

US Patent ‘914 teaches an adoptive transfer procedure for treating disease comprising isolating expanding and administering  autologous CD3-CD56+  NK cells ( see entire document, paragraphs 37, 41 and claims in particular).

US Patent Application ‘632 teaches an adoptive transfer procedure for treating disease comprising isolating expanding and administering  autologous CD3-CD56+  NK cells ( see entire document, paragraphs 0012, 0023, 0245 in particular).


As is evidence from the instant Specification, administering of autologous NK cells dramatically reduced inflammatory cytokines as well as eliminating senescent PBMCs ( see Examples 1 and 2  of the instant specification in particular). 

Thus, though US Patent 9,585914 , US Patent Application 20210228632 and  US Patent 11118165 do not explicitly teach reducing blood plasma level of inflammatory cytokines, said functional properties would be an inherent properties of administered NK cells, because the prior art references and the instant Application administered the same NK cells.  It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. 

Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art.  When the prior art method is the same as a method described in the specification, it can be assumed the method will inherently perform the claimed process.  See MPEP 2112.02.


The reference teaching anticipates the claimed invention.


6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s  1, 2,3, 6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,585914 or US Patent Application 20210228632 or US Patent 11118165 in view of US Patent Application 20180015123


The teaching of US Patent 9,585914 , US Patent Application 20210228632 and US Patent 11118165 have been discussed supra.

 US Patent 9,585914 , US Patent Application 20210228632 and  US Patent 11118165 do not explicitly teaches a steps of cryopreservation and thawing cryopreserved CD3-CD56+NK cells prior to infusion.

US Patent Application ‘123 teaches a method of cryopreservation and thawing cryopreserved CD3-CD56+ NK cells for various  purposes including  intravenously infusion ( see entire document, Abstarct and  0007, 0015, , 0090, 0108 , 0109 paragraphs). 
 
All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).
	
Thus it would have  been obvious  to one of the ordinary skill in the art at the time the invention was made to cryopreserve and then thaw said cryopreserved NK cells prior to infusion with a reasonable expectation of success because the prior art teaches that cryopreservation and thawing cryopreserved CD3-CD56+NK cells prior to infusion was well known and routinely used. 

From the combined teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

8. No claim is allowed.

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181



     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644